Citation Nr: 0027647	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  98-05 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the unremarried widow of a deceased veteran 
with verified active service from July 1970 to March 1973, 
and unverified service from January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Montgomery Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This appeal has 
been certified to the Board on the additional issue of 
eligibility for Chapter 35 educational benefits; however, any 
eligibility under Chapter 35 potentially possessed by the 
appellant would be based solely on establishing a service-
connected cause for the veteran's death.  Moreover, since the 
appellant's January 1998 notice of disagreement specifically 
limited this appeal to the denial of Dependency and Indemnity 
Compensation (DIC) benefits, the Board has likewise limited 
the issue on appeal to conform to the notice of disagreement.  

In July 2000, the appellant testified at a hearing at the RO 
before the undersigned and explained her contentions.  At 
that hearing, she submitted copies of numerous VA medical 
records dating from 1990 through 1996 with a waiver of her 
right to have the RO initially consider any new evidence 
contained therein.  


REMAND

The veteran died on August [redacted], 1997 at the age of 47.  
According to the official Certificate of Death, he died as a 
result of cardiac arrhythmias caused by a probable myocardial 
infarction (heart attack) due to hypertension and diabetes.  
Chronic renal failure was also listed on the death 
certificate as a contributory cause of death.  No autopsy was 
performed on the veteran.  

The claims file reflects extensive VA medical treatment 
records dating through approximately July 1997.  It appears 
from this evidence that the veteran had suffered two strokes, 
one in December 1996 and another in February 1997.  The 
appellant testified at the July 2000 hearing that the veteran 
was hospitalized at the VA Medical Center (MC) in Birmingham 
for about three weeks in August 1997, and was released to 
return home on August [redacted], where he died only two or three 
hours after arriving at home.  (See hearing transcript, p. 
7.)  A VA medical examination of the appellant was conducted 
at the Birmingham VAMC in August 1997, and the report of that 
examination indicates that he had been hospitalized at that 
facility from August 20 to August [redacted], 1997.  Unfortunately, 
the relevant medical records pertaining to the veteran's last 
VA hospitalization in August 1997 are not contained within 
the claims file.  These medical records are obviously 
directly relevant to the issue on appeal, and they should be 
obtained and reviewed by the RO before further review by the 
Board, especially since the VA medical records are deemed to 
be constructively of record.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

The death certificate indicates that the veteran died at 
Riverview Regional Medical Center, although the appellant 
testified that, in her opinion, the veteran died at home 
before an ambulance arrived to take him to that medical 
facility.  (See transcript, pp. 8-10.)  Nevertheless, if any 
medical records exist at that facility, an attempt should be 
made to obtain them.  

The appellant has also indicated that she believes the 
veteran died due to exposure to Agent Orange in Vietnam.  
(See VA Form 21-534, dated in September 1997.)  Since none of 
his fatal disabilities are listed at 38 C.F.R. §§ 3.307 and 
3.309(e), the appellant is not entitled to a presumption that 
the veteran was exposed to Agent Orange, but must 
affirmatively establish this fact.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999); McCartt v. West, 12 Vet. App. 164 
(1999).  Further development is thus required.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should obtain and associate 
with the claims file a copy (or the 
original) of the veteran's complete VA 
medical records file, especially 
including the medical records pertaining 
to his inpatient treatment at the 
Birmingham VAMC in August 1997.  

2.  The RO should also attempt to obtain 
(with the cooperation of the appellant) 
copies of any medical records pertaining 
to the veteran's death at Riverview 
Regional Medical Center on August [redacted], 
1997.  If these records can be obtained, 
they should be incorporated into the 
claims file.  

3.  The RO should also contact the 
service department and request any 
information available from that source 
concerning the veteran's claimed exposure 
to Agent Orange while serving two tours 
of duty in Vietnam.  

4.  At the same time, the RO should write 
to the appellant and her representative 
and inform them of her obligation to 
establish by affirmative evidence the 
fact of the veteran's exposure to Agent 
Orange.  See McCartt, 12 Vet. App. at 
168-69.  They should be afforded a 
reasonable opportunity to respond.  

5.  The RO should then review all of the 
relevant evidence and readjudicate the 
claim seeking to establish service 
connection for the cause of the veteran's 
death.  

If the benefits sought are not granted, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is so informed, but she may furnish 
additional evidence and/or argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


